Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 1 of 18

ABRAMSON & DENENBERG, P.C.
BY: ALAN E. DENENBERG, ESQUIRE ATTORNEY FOR PLAINTIFF
IDENTIFICATION NUMBER: 54161
1315 WALNUT STREET, SUITE 500
PHILADELPHIA, PA 19107
215-546-1345
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JANICE TANGRADI
11846 BASILE RD. :
PHILADELPHIA, PA 19154 : CIVIL ACTION
Plaintiff :
v. :
CITY/ COUNTY OF PHILADELPHIA : NO.

1515 ARCH STREET, 14™ FLOOR
PHILADELPHIA, PA 19102
AND
CITY COMMISSIONER LISA M. DEELY
1515 ARCH STREET, 147! FLOOR
PHILADELPHIA, PA 19102
AND
CITY COMMISSIONER AL SCHMIDT
1515 ARCH STREET, 1474 FLOOR
PHILADELPHIA, PA 19102
AND
CITY COMMISSIONER ANTHONY CLARK
1515 ARCH STREET, 14T FLOOR
PHILADELPHIA, PA 19102
AND :
CITY COMMISION EMPLOYEE JANE DOE :
1515 ARCH STREET, 147 FLOOR :
PHILADELPHIA, PA 19102
AND
DANAHER CORPORATION
2200 PENNSYLVANIA AVENUE
NW SUITE 800W
WASHINGTON, D.C. 20037
AND
TOTAL CONTROL INC.
62 RITTENHOUSE CIR.
NEWTOWN, PA 18940-3915

* @f e8 se a8
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 2 of 18

 

AND
ABC CORPORATION
Defendants
COMPLAINT
I. Plaintiff, Janice Tangradi (hereinafter “Plaintiff” or “Tangradi”), is an adult

resident of the Commonwealth of Pennsylvania, residing as captioned.

a At all times material hereto, Tangradi was an elected committee person for the
City of Philadelphia, representing Ward 66B.

a As an elected committee person, Tangradi received no taxpayer-funded
compensation, and was responsible, among other duties, for monitoring the polling places in her
Ward on election day.

4, Defendant, City/County of Philadelphia, is a municipal corporation organized and
existing under the laws of the Commonwealth of Pennsylvania, which maintains its principal
offices as captioned.

3; At all times material hereto, Defendant, City/County of Philadelphia, was charged
pursuant to Pennsylvania law with the responsibility of maintaining an Election Board, which
oversees voter registration and conducts elections in the City/County of Philadelphia,

6. The Election Board is comprised of three City Commissioners, who are elected
every four years by the voters of Philadelphia.

% At all times material hereto, the City Commissioners responsible for overseeing
the 2019 election were Defendants City Commissioner Lisa M. Deely (hereinafter
“Commissioner Deely”), City Commissioner Al Schmidt (hereinafter “Commissioner Schmidt’)

2

and City Commissioner Anthony Clark (hereinafter “Commissioner Clark”).
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 3 of 18

8. Defendants, Commissioners Deely, Schmidt, and Clark were at all times material
hereto acting under color of state law, pursuant to their authority as City/County of Philadelphia
Commissioners, with the responsibility of overseeing, training, and controlling the
Commission/Election Board employees, including Defendant Commission employee Jane Doe.

9. Defendants, Commissioners Deely, Schmidt, and Clark are being sued in their
official capacities as persons with final decision-making authority over the polices, practices and
customs of all aspects of the Philadelphia electoral process, including the selection and
maintenance of voting machines, and the conduct of its employees.

10, Defendant, Commission employee Jane Doe, was at all times material hereto
acting in the course and scope of her employment, pursuant to the customs, practices and policies
of the Commission/Election Board, under the color of state law, and is being sued in her
individual capacity.

11. Defendant, Danaher Corporation, is a Delaware Corporation, with its principal
place of business as captioned above, and is engaged in the business of designing,
manufacturing, and selling voting machines, including the Danaher Shouptronic 1242, which
was used by Defendant City/County of Philadelphia in the 2019 election, and which voting
machine caused injury to the Plaintiff.

12. Defendant, Total Control Inc. is a Delaware Corporation, with its principal place
of business as captioned above, and is a seller/distributor/manufacturer’s representative of the
Danaher Shouptronic 1242 voting machine, and it is believed and therefore averred that Total

Control Inc. sold the voting machine to the City/County of Philadelphia that caused the injury to

the Plaintiff.
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 4 of 18

13. | Defendant ABC Corporation is an unknown corporate/business entity, which
designed, manufactured and/or sold the Danaher Shouptronic 1242 to the City/County of
Philadelphia.

14, This court has jurisdiction over the Federal law claims pursuant to 28 U.S.C. §
1331, and jurisdiction over the Pennsylvania state law claims pursuant to the principals of
pendant and ancillary jurisdiction.

15. Venue is proper under 28 U.S.C, § 1391(b) because the causes of action upon
which the complaint is based arose in the City/County of Philadelphia, which is in the Eastern
District of Pennsylvania.

16. On May 21, 2019, pursuant to her duties as a committee person, Tangradi was a
poll watcher at the polling center for Ward 66B, which was located at the Palmer Playground,
3305 Comly Road, Philadelphia, PA 19154.

17. At approximately 10:21 am, Tangradi was notified by one of the poll workers that
voting machine #1, a Danaher Shouptronic 1242 designed/manufactured/sold by Defendant
Danaher Corporation and/or Total Control Inc. and/or ABC Corporation, was not working.

18. Tangradi immediately called the City Commissioners office and requested that a
technician be sent to repair voting machine # 1,

19. Defendant, City/County of Philadelphia, by and through Defendant
Commissioners Deely, Schmidt, and Clark, never provided Tangradi with any training on the
repair or maintenance of the Danaher Shouptronic 1242 voting machine, and did not have any
polices/directives/procedures regarding the repair and maintenance of said voting machines.

20. Despite having no training on the repair and maintenance of the Danaher voting

machine, and despite the fact that Defendant City/County of Philadelphia had no
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 5 of 18

policies/directives/procedures regarding the repair/maintenance of the Danaher voting machine,
when Tangradi called the City Commissioners office, Defendant City Commission employee
Jane Doe instructed the Plaintiff to attempt to fix the machine herself.

21. — Specifically, while Plaintiff maintained phone contact, Defendant City
Commission employee Jane Doe instructed/directed the Plaintiff to check certain things in the
front of machine, and push certain buttons,

22. When this did not work, and Plaintiff informed Defendant City Commission
employee Jane Doe that the lights on the voting machine were not working, Defendant Jane Doe
instructed/directed Tangradi to go to the back of the voting machine and make sure it was
plugged in, which it was.

23. | The Danaher Shouptronic 1242 voting machine comes as a unit, and is designed
to fold up for transportation and/or storage. Exhibit “A”, Picture.

24. At the rear of voting machine is an approximately 3° by 3’ box, approximately 8°’
deep, the front of which houses that actual voting machine. Exhibit “A”, Picture.

25. There were no warnings on the box or anywhere on the voting machine
prohibiting persons from stepping inside the box area or warning of the dangers of stepping
inside the box area.

26. After Tangardi informed Defendant City Commission employee Jane Doe that the
machine was plugged in, Defendant Jane Doe affirmatively ordered/directed Plaintiff to read her
information on a label that was located on the rear of the voting machine,

27. The print on the label was very small, and because of the way Defendant Danaher
Corporation and/or Total Control Inc. and/or ABC Corporation designed the voting machine, to

read the label the Plaintiff had to step inside of the box.
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 6 of 18

28. Tangradi stepped into the box with her ri ght foot first, and then her left foot,
which immediately became stuck in the left corner of the box.

29. As Tangradi attempted to dislodge her left foot, she lost her balance, and because
there was nothing to grab on to, fell to the ground, causing sever injuries that are described in
more detail below.

30. The injuries that the Plaintiff suffered from stepping into the box and falling down
were foreseeable and fairly direct because the box was not designed to have persons stepping
inside of it and it posed a hazard or risk of injury.

31. Defendant City Commission employee Jane Doe’s affirmative order to the
Plaintiff to attempt to fix the voting machine, and her order to provide information from the label
in the rear of machine, which required the Plaintiff to step into the box, were reckless and
deliberately indifferent to Tangradi’s safety and well-being, and shocks the conscience.

32. A relationship existed between Defendant City Commission employee Jane Doe,
who was employed by the Philadelphia City Commission, which was responsible for all aspects
of voting, including the maintenance and repair of the voting machines, and the Plaintiff, who as
the Ward 66B committee person was responsible for monitoring the polling place, such that the
Plaintiff was a foreseeable victim of Jane Doe’s command to fix the voting machine and read her
the information off the label.

33. Defendant City Commission employee Jane Doe affirmatively used her authority
to create a danger or make the Plaintiff more vulnerable to danger when she ordered the Plaintiff,
who had no training in the maintenance and repair of voting machines, to attempt to fix the
voting machine, and ordered her to provide information from a label that required the Plaintiff to

step inside the box, exposing her to the danger that resulted in her injury.
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 7 of 18

34. Defendant Danaher Corporation’s and/or Total Control Inc, and/or ABC
Corporation’s design of the voting machine was defective in that it required persons to step into
the box at the rear of the machine to obtain vital information necessary for the repair of the
machine and also required persons to step into the box for the repair of the machine, when the
box in rear of the machine was not designed for persons to step inside, and posed an
unreasonably dangerous condition to persons who did.

35. Defendant Danaher Corporation and/or Total Control Inc. and/or ABC
Corporation failed to warn Plaintiff, or any other person using or attempting to fix the voting
machine, that the box at the rear of the machine was not designed to be stepped into, and posed a
danger or risk of harm to persons who did.

36. As the seller/distributor of the Danaher Shouptronic 1242, Defendant Total
Control Inc. and/or ABC Corporation was engaged in the business of selling the Danaher voting
machine and owed a duty of care to the consumer, including the Plaintiff, which duty of care
required Defendant Total Control Inc. and/or ABC Corporation not to sell the machine in a
defective condition that was unreasonably dangerous.

37. As the designer/manufacturer/seller of the Danaher Shouptronic 1242, Defendant
Danaher Corporation and/or ABC Corporation owed a duty of care to the consumer, including
the Plaintiff, which duty of care required Defendant Danaher Corporation and/or ABC
Corporation not to sell the machine in a defective condition that was unreasonably dangerous.

38. | Defendants Danaher Corporation and/or Total Control Inc. and/or ABC
Corporation designed/manufactured/sold the Danaher Shouptronic 1242 to Defendant

City/County of Philadelphia in a defective and dangerous condition, that resulted in injury to the

Plaintiff.
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 8 of 18

39, The Plaintiff was a foreseeable victim of the defective, dangerously designed and

manufactured Danaher Shouptronic 1242, and all Defendants failed to warn her of the dangers of

stepping inside the box located at the rear of the voting machine.

40. As the direct and proximate result of all Defendants acts and omissions, the

Plaintiff suffered serious injuries, including a severely broken left arm, requiring surgery and the

insertion of a plate and seven screws, two torn rotator cuffs, and ongoing care, treatment and

physical therapy.

41. As the direct and proximate result of all Defendants acts and omissions, the

Plaintiff has incurred the following medical expenses to date:

Philadelphia EMS
5/21/19

Aria Health
5/21/19 — 5/25/19

Rothman
5/22/19

HRC Medical Associates
5/23/19

Comprehensive Cardiology
5/24/19

Rothman Orthopedics & Specialty Hospital
5/22/19 — 8/21/19

United Anesthesia Services
5/28/19

Jeff Assoc (part of Rothman)
6/25/19

7/30/19

$970.00

$3,927.23
$770.00

$290.00

$108.00

$193.00

$77,776.65

$2,240.00

$431.00

$431.00
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 9 of 18

HRC Medical Associates
6/6/19

Nova Care
7/12/19 - 12/31/19

HRC Medical Associates
T/LO/19 & 8/13/19

Philadelphia Hand to Shoulder Center
8/26/19 — 2/5/20

Jefferson Health

9/16/19
Methodist Anesthesia
Jeff Pathology

HRC Medical Associates
9/19/19

3B Orthopedics Jefferson
9/25/19 — 11/12/20

Jefferson Health Professional Court
MRI Lumbar & Cervical
10/9/19

Jeff Assoc

Jefferson Health
Pain Management
10/30/19

$126.00

$7,988.00

$108.00
$156.00

$6,934.00

$21,426.51

$1.080.00

$45.00

$138.00

$2,545.00

$3,219.68

$431.00
$431.00

$445.00
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 10 of 18

Aria
11/11/19

Aria Physicians

HRC Medical Associates
11/21/19

Aria
12/2/19

Aria Physicians

Jefferson Neurosurgery
12/17/19 & 2/13/20

Aria
12/19/19

Aria Physicians

Jefferson Health
Xray & CT Cervical Spine
12/26/19

HRC Medical Associates
1/28/20

Cornerstone Physical Therapy
3/2/20 — 3/4/20

$8,497.22

$490.00
$930.00

$156.00

$8,347.22

$490.00
$680.00

$375.00
$185.00
$8,392.72

$680.00
$490.00

$248.00
$64.00
$560.00
$2,242.00

$185.00

$442.00
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 11 of 18

Jefferson Bucks Campus
X-Ray & MRI Lumbar
5/20/20

Cape Regional Medical Center
7/3/20

HRC Medical Associates
7/9/20

Rheumatic Disease Assoc
7/21/20

Cape Regional Medical Center
7/24/20

North American Spine & Pain
7/27/20 — 9/15/20

Rheumatology Specialty Center
9/11/20 & 11/9/20

Functional Evaluation
9/23/20

Jefferson Health Torresdale Campus
Bone Density Test
10/7/20

$431.00
$1,893.88
$45.00

$1,890.00
$321.00

$108.00

$372.00

$9,500.00
$28,650.01
$9,500.00
$28,650.01

$655.00
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 12 of 18

Jefferson Health Pavilion

MRI Cervical

10/21/20
$1,609.84
$431.00

Aria

11/25/20
$1,609.84
$431.00

Aria Health

12/7/20 — 12/9/20
S77 820,07
$1,960.00
$17,590.00
$150.00
Ee
$349,542.78

42. As the direct and proximate result of all Defendants acts and omissions, the
Plaintiff lost her job.

43. As the direct and proximate result of all Defendants acts and omissions, the
Plaintiff the Plaintiff suffered humiliation, loss of enjoyment of life, mental anguish and
emotional distress and may continue to suffer same for an indefinite time into the future.

COUNT I
42 U.S.C. § 1983-- STATE CREATED DANGER (SUBSTANTIVE DUE PROCESS)
PLAINTIFF vy. COMMISSION EMPLOYEE JANE DOE

44. Plaintiff incorporates by reference the preceding paragraphs as if fully set-forth
herein.

45. Defendant City Commission employee Jane Doe acted with reckless disregard
and deliberate indifference to the Plaintiff’s safety when she ordered her to attempt to fix the

voting machine, knowing that she had no training, knowledge or experience regarding fixing the

voting machine, and when she ordered her to read the information off of the rear of the machine,
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 13 of 18

which required the Plaintiff to step into the box, when she knew or should have known that the
box was not designed to be stepped into, and posed a dangerous condition and risk of harm to
persons who did.

46. Due to her position as a Ward 66B committee person, the Plaintiff was a
foreseeable victim, and the harm the Plaintiff suffered was foreseeable and fairly direct because
the box was not designed to have persons stepping inside of it and it posed a hazard.

47. Defendant City Commission employee Jane Doe affirmatively created or
increased the risk of harm to the Plaintiff when she ordered her to provide information off of a
label on the rear of the voting machine that could only be accessed by stepping into the box,
when the box was not meant to be stepped into and posed a danger and risk of harm to persons
who did in violation of the Plaintiff's right to liberty and bodily integrity under the Due Process
Clause of the Fourteenth Amendment.

WHEREFORE, Plaintiff demands compensatory damages against Defendant in an
amount in excess of One Hundred Seventy Five Thousand Dollars ($175,000.00) plus interest,
costs, attorney’s fees and delay damages.

COUNT I
42 U.S.C. § 1983—-_MONELL CLAIM

PLAINTIFF vy CITY/COUNTY OF PHILADELPHIA, COMMISSIONERS DEELY,
SCHMIDT AND CLARK
48. Plaintiff incorporates by reference the preceding paragraphs as if fully set-forth
herein.
49. Defendant, City/County of Philadelphia, by and through City Commissioners
Deely, Schmidt and Clark, who have final decision-making authority regarding all policies,

practices, customs, procedures and training related to voting in the City/County of Philadelphia,

condoned and/or acquiesced in the unconstitutional practice/custom of its employees, and in
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 14 of 18

particular of Defendant Commission Employee Jane Doe, regarding ordering
untrained/unqualified poll workers to fix broken voting machines, which unconstitutional
custom, practice and/or policy was the direct and proximate cause of injury to the Plaintiff.

50. Defendant, City/County of Philadelphia, by and through City Commissioners
Deely, Schmidt and Clark, who have final decision-making authority regarding all policies,
practices, customs, procedures and training related to voting in the City/County of Philadelphia,
failed to have any policies related to the fixing of voting machines, and the fixing of voting
machines by persons not qualified to do so, or the training of persons who might be responsible
for fixing voting machines when the need for such polices was obvious, and failure to have them
was the direct and proximate cause of the Plaintiff's injuries.

51. Defendant, City/County of Philadelphia and/or Commissioners Deely, Schmidt
and Clark were deliberately indifferent to the Plaintiff's right to liberty and bodily integrity in
violation of the Due Process Clause of the Fourteenth Amendment.

WHEREFORE, Plaintiff demands compensatory damages against the City/County of
Philadelphia and/or Commissioners Deely, Schmidt and Clark in an amount in excess of One
Hundred Seventy Five Thousand Dollars ($175,000.00) plus interest, costs, attorney’s fees and

delay damages.

COUNT I
STRICT LIABILITY
PLAINTIFF v. DANAHER CORPORATION AND/OR TOTAL CONTROL INC.
AND/OR ABC CORPORATION

52. Plaintiff incorporates by reference the preceding paragraphs as if fully set-forth

herein,
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 15 of 18

53. Atall times material hereto, Defendant Danaher Corporation and/or Total Control
Inc. and/or ABC Corporation engaged in the business of designing, manufacturing, promoting,
suppling and selling Danaher Shouptronic 1242 voting machines.

54. Atall times material hereto, Defendant Danaher Corporation and/or Total Control
Inc. and/or ABC Corporation designed, manufactured and sold to City of Philadelphia the
Danaher Shouptronic 1242 voting machine that was used at the polling center for Ward 66B,
which was located at the Palmer Playground, 3305 Comly Road, Philadelphia, PA 19154, and
which was referred to as voting machine #1.

55. The Danaher Shouptronic 1242 voting machine designed, manufactured and sold
to the City of Philadelphia Defendant Danaher Corporation and/or Total Control Inc. and/or
ABC Corporation, and used at the Ward 66B polling place was in a defective condition that was
unreasonably dangerous to the user and persons who fixed the machine in that there was no
access to important instructions and labels located in the rear of the machine without stepping
into a box that was not designed to be stepped into and posed a danger and risk of injury to
persons who did.

56. The Danaher Shouptronic 1242 voting machine designed, manufactured and sold
to the City of Philadelphia by Defendant Danaher Corporation and/or Total Control Inc. and/or
ABC Corporation, and used at the Ward 66B polling place was in a defective condition that was
unreasonably dangerous to the user and persons who fixed the machine in that there was no
warning that the box was not designed to be stepped into and posed a danger and risk of injury to
any persons that did.

57. Defendant Danaher Corporation and/or Total Control Inc. and/or ABC

Corporation, in the exercise of reasonable care, knew or should have known that persons using,
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 16 of 18

maintaining, and fixing the Danaher Shouptronic 1242 voting machine would rely upon the
voting machine be safe, and as the manufacturer, designer and seller of the voting machine are
strictly liable under Restatement (Second) of Torts § 402A for designing, manufacturing, and
selling the voting machine with a defective/unreasonably dangerous design, and for designing,
manufacturing, selling the voting machine without providing adequate warnings about the
dangers of stepping into the box.

58. | Defendant Danaher Corporation’s and/or Total Control Inc. and/or ABC
Corporation’s defective/unreasonably dangerous design and failure to warn were the direct and
proximate cause of the injuries to the Plaintiff detailed above.

WHEREFORE, Plaintiff demands compensatory damages against Defendant Danaher
Corporation and/or Total Control Inc. and/or ABC Corporation in an amount in excess of One
Hundred Seventy Five Thousand Dollars ($175,000.00) plus interest, costs, attorney’s fees and

delay damages.

COUNT IV
NEGLIGENCE
PLAINTIFF v. DANAHER CORPORATION AND/OR TOTAL CONTROL INC.
AND/OR ABC CORPORATION

59. Plaintiff incorporates by reference the preceding paragraphs as if fully set-forth
herein,

60. At all times material hereto, Defendant Danaher Corporation and/or Total Control
Inc. and/or ABC Corporation negligently, carelessly, recklessly and/or intentionally designed,
manufactured and sold the Danaher Shouptronic 1242 voting machine in a defective and
dangerous condition that was the direct and proximate cause of injury to the Plaintiff.

61. Specifically, Defendant Danaher Corporation and/or Total Control Inc. and/or

ABC Corporation negligently, carelessly, recklessly and/or intentionally designed the Danaher
Case 2:21-cv-02165-JHS Document1 Filed 05/12/21 Page 17 of 18

Shouptronic 1242 voting machine so that the only way to access certain information and to fix
certain problems with the machine was to step into a box at the rear of the machine that was not
designed to be stepped into and posed an unreasonable danger and risk of harm.

62. Defendant Danaher Corporation and/or Total Control Inc. and/or ABC
Corporation negligently, carelessly, recklessly and/or intentionally failed to warn users of the
Danaher Shouptronic 1242 voting machine, and/or persons who were required to fix the
machine, that the box at the rear was not designed to stepped into, and that stepping into the box
posed an unreasonable danger and risk of harm.

63. As the direct and proximate result of Danaher Corporation and/or Total Control
Inc. and/or ABC Corporation negligence/carelessness/recklessness the Plaintiff suffered the
injuries detailed above.

WHEREFORE, Plaintiff demands compensatory damages against Defendant Danaher
Corporation and/or Total Control Inc. and/or ABC Corporation in an amount in excess of One

Hundred Seventy Five Thousand Dollars ($175,000.00) plus interest, costs, attorney’s fees and

delay damages.

RESPECTFULLY SUBMITTED.

44

A NENBER! QUIRE
Page 18 of 18

   
      

EXHIBIT
WA

Py

     
